FRIEDMAN, Judge,
dissenting.
Although hearsay evidence may be admitted in probation and parole revocation hearings under certain circumstances, I do not believe that it was properly admitted here, and so I respectfully dissent.
In this case, the only evidence on the record to support a finding that Michael McCabe (McCabe) violated a technical parole condition and, thus, should be recommitted as a technical parole violator is the victim’s notarized affidavit,1 hearsay evidence which the hearing examiner admitted into the record over McCabe’s objection. The hearing examiner found that Dr. Tran’s letter regarding the victim’s instability, to which McCabe did not object, established good cause for disallowing McCabe’s confrontation of the victim. I agree that Dr. Tran’s letter provided ample reason to excuse the victim from being present at the hearing. However, the majority takes this one step further, stating, “[h]ere, McCabe did not object to the entry of Dr. Tran’s letter concerning the victim’s inability to testify. Thus, the letter can substantiate a finding of good cause to allow the victim’s notarized statement of the assault into evidence.” (Majority op. at 599.)
Unlike the majority, I would not extend a finding of good cause for disallowing confrontation at the hearing into good cause for allowing the automatic admission of properly objected to hearsay evidence. Just because a witness cannot, for good cause, attend a revocation hearing does not mean that a parolee can be found in violation of a condition of parole based solely on hearsay evidence where there has not been a finding of “good cause” for admitting that evidence. Good cause for denying confrontation does not establish an exception to the hearsay rule and, thus, does not provide an independent basis for admitting otherwise inadmissible evidence. See Jones v. Pennsylvania Board of Probation and Parole, 103 Pa.Cmwlth. 602, 520 A.2d 1258 (1987) (holding that a laboratoiy report is admissible under the good cause exception in parole revocation proceedings only if it contains indicia of regularity and reliability); Grello v. Pennsylvania Board of Probation and Parole, 83 Pa.Cmwlth. 252, 477 A.2d 45 (1984) (noting that finding good cause to permit absence from a parole revocation hearing does not signify finding good cause for accepting hearsay testimony).
Further, even if the affidavit were properly admitted, I believe that the Board erred in basing its decision to recommit McCabe as a technical parole violator solely on this hearsay evidence. Grello; Jones.
Accordingly, I would reverse the Board’s order and, to the extent that any of the cases relied upon by the majority compel a contrary result, I would conclude that those cases misconstrue the good cause requirement.

. Neither the parole agent’s testimony nor Dr. Tran’s letter had any bearing on McCabe's technical parole violation; instead, they merely accounted for the victim’s absence from the parole revocation hearing.